

  Exhibit 10.55
 
 
 

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is entered into by and among Transocean Ltd., a
Swiss corporation (“Transocean”), Transocean Offshore Deepwater Drilling Inc.
(“TODDI”), and Transocean Management Ltd. (“Transocean Management”)
(collectively, the “Company”), and Allen M. Katz (the “Executive”), effective as
of November 17, 2012.
 
WHEREAS, TODDI wishes to employ the Executive to provide services to the
Company, and Transocean desires to appoint the Executive to serve on an interim
basis as its Senior Vice President and General Counsel, and the Executive wishes
to accept such employment; and
 
WHEREAS, it is in the best interests of the Company to provide the Executive
with the compensation and benefits as provided herein in order to retain the
services of the Executive and to permit the Executive to focus on the interests
of the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the
Executive and the Company agree as follows:
 
1.  
Term.

 
(a) Employment Term.  TODDI agrees to employ the Executive and the Executive
agrees to be employed by TODDI for the period commencing on November 17, 2012
(the “Effective Date”) and ending on June 30, 2013 (the “Initial Term”), subject
to extension, with the written mutual consent of the parties, for a period
ending not later than December 31, 2013 (the Initial Term and any extension
period the “Employment Term”).
 
(b) Termination.  Any party to this Agreement may terminate this Agreement prior
to the close of the Employment Term by providing sixty days advance written
notice to the other parties.  Notwithstanding the foregoing, in the event that
the Agreement is terminated by the Company or by written mutual agreement of the
parties during the Initial Term, the Company shall pay to the Executive, within
thirty days following the termination of his employment, a lump-sum payment in
an amount equal to the difference between the total Base Salary (as defined in
Section 3(a)) which he would have received if he had remained in the Company’s
employ through the Initial Term and the amount of Base Salary actually paid to
him.
 
2.  
Position and Duties.

 
(a) Position.  The Executive shall serve as the Company’s Senior Vice President
and General Counsel and shall exercise and perform all duties, powers and
responsibilities commensurate with such title and office.  The Executive shall
report to the President and Chief Executive Officer of Transocean (“CEO”).  The
Executive agrees to relinquish the title of Senior Vice President and General
Counsel upon the appointment of a successor General Counsel of Transocean, and
during the remainder of the Employment Term shall perform such duties as shall
be assigned to the Executive by the CEO including, without limitation,
facilitation of the transition to the successor General Counsel.  The Executive
agrees to enter into a Secondment Agreement with TODDI and Transocean
Management.  The Executive’s principal place of employment shall be in Houston,
Texas, it being understood that the Executive will travel to Geneva, Switzerland
as necessary to perform the duties of his position.
 
(b) Exclusivity.  During the Employment Term the Executive shall devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and shall use his reasonable best efforts to
perform and discharge faithfully and efficiently the duties and responsibilities
assigned to him.  It shall not be a violation of this Agreement for the
Executive to (i) serve on civic or charitable boards or committees, (ii) with
the prior approval of the CEO, serve on one board of a public or private company
as long as such public or private company is not a competitor or customer of
Transocean, or (iii) manage the Executive’s personal investments, provided that
such activities do not interfere or conflict with the performance and
fulfillment of the Executive’s duties and responsibilities under this Agreement.
 
 
- 1 - 
 

--------------------------------------------------------------------------------

 
 
3.  
Compensation and Related Matters.  The following terms and conditions shall
apply to the Executive’s compensation and benefits during the Employment Term:

 
(a) Base Salary.  TODDI shall pay the Executive a base salary (“Base Salary”) of
$50,000 per month in accordance with TODDI’s normal payroll practices as in
effect from time to time, less withholding for taxes and deductions for other
appropriate items.
 
(b) Bonus.  The Executive shall become entitled to a bonus payment (the “Bonus”)
in an amount equal to eighty percent (80%) of Base Salary actually paid to the
Executive for services during the Employment Term (excluding payment for accrued
but unused vacation) contingent upon Executive’s satisfaction of the duties set
forth in Section 2 and his full cooperation and assistance during the Employment
Term with the active search for a successor to the Executive as General Counsel
and the orderly transition of responsibilities to such successor, as determined
by the Executive Compensation Committee of the Board of Directors of Transocean
(the “Committee”) in its discretion.  The determination of the Committee shall
be made in good faith, taking into account a recommendation by the CEO with
respect to the Executive’s satisfaction of the criteria for the bonus
payment.  Any such Bonus shall be paid in two installments, with the first
installment with respect to services performed in 2012 to be paid no later than
March 15, 2013, and the second installment with respect to services performed in
2013 payable in a single lump-sum cash payment thirty days after the first
meeting of the Committee subsequent to the Executive’s termination of employment
or, if earlier, on March 15, 2014.  The Executive shall not be eligible to
participate in the Performance Award and Cash Bonus Plan or any other bonus plan
maintained by the Company or an affiliate.
 
(c) Long-Term Incentive Plan.  Within 30 days after the Effective Date, the
Executive shall receive a grant of 32,328 Deferred Units (the “Deferred Units”)
under the Long-Term Incentive Plan of Transocean Ltd. (the “LTIP”).  Fifty
percent (50%) of the Deferred Units awarded shall be deemed to be earned and
subject to no further service conditions in the event the Executive remains
employed until the expiration of the Initial Term (his “deemed retirement date”)
or is terminated by the Company or by written mutual agreement of the parties
prior to the expiration of the Initial Term.  In the event the Employment Term
is extended beyond the Initial Term, the remaining fifty percent (50%) of the
Deferred Units shall be deemed to be earned on a pro-rated basis, determined by
dividing the number of days of employment following the expiration of the
Initial Term by 184.  Any Deferred Units which are deemed to be “earned” in
accordance with the foregoing shall be vested and payable in three equal
installments on the three anniversaries following the date of grant.  If the
Executive terminates employment without satisfaction of the service conditions,
any Deferred Units that are not “earned” shall be forfeited.  The Executive
shall have no other entitlement to awards under the LTIP.
 
 
  - 2 - 
 

--------------------------------------------------------------------------------

 
 
(d) Benefit Plans.  The Executive shall be eligible to participate in TODDI’s
savings and retirement plans and welfare benefit plans, including, but not
limited to, medical, dental, short-term and long-term disability and Executive
life insurance on terms and conditions set forth in such plans as generally
applicable to TODDI’s senior executive employees.  Notwithstanding the
foregoing, the Executive shall not participate in the Company’s Executive
Severance Policy.
 
(e) Expenses.  The Executive shall be entitled to receive prompt reimbursement
in accordance with the policies, practices and procedures of the Company for all
reasonable expenses incurred by the Executive in the performance of his duties
and responsibilities hereunder, including but not limited to, such reasonable
living and transportation expenses as may be necessary to enable the Executive
to perform his duties and responsibilities at Transocean’s Swiss
headquarters.  The Executive shall receive perquisites consistent with those
afforded other executive officers of Transocean, as applicable, including tax
preparation benefits.
 
(f) Vacation.  During the Employment Term, the Executive shall be entitled to
paid vacation in accordance with the policies, practices and procedures of TODDI
as in effect from time to time in an amount equal to six weeks multiplied by the
number of days in the Employment Term divided by 365.
 
4.  
Representations and Warranties.  The Executive represents and warrants to the
Company that the execution, delivery and performance by the Executive of this
Agreement do not and will not conflict with or result in a violation of any
provision of, or constitute a default under, any contract, agreement, instrument
or obligation to which the Executive is a party or by which the Executive is
bound.

 
5.  
Confidentiality.  The Executive acknowledges that, in the course of his
employment with the Company, he will acquire Confidential Information which is
and remains the exclusive property of the Company and/or its affiliates.  The
Executive agrees, during the Employment Term and following the termination of
his employment with the Company, not to divulge to any other person, firm,
corporation or legal entity, any Confidential Information or trade secret of the
Company or its affiliates, except as required by law.  “Confidential
Information” shall mean information:  (A) disclosed to or known by the Executive
as a consequence of or through the Executive’s employment with the Company
and/or its affiliates; (B) not generally known outside the Company and its
affiliates; and (C) which relates to any aspect of the Company and its
affiliates, or their business, finances, operation plans, budgets, research, or
strategic development.  “Confidential Information” includes, but is not limited
to, trade secrets, proprietary information, financial documents, long range
plans, customer information, employee compensation, marketing strategy, data
bases, pricing and costing data, patent information, computer software developed
by the Company or its affiliates, investments made by the Company or its
affiliates, and any information provided to the Company or its affiliates by a
third party under restrictions against disclosure or use by the Company, its
affiliates or others.

 
 
     - 3 - 
 

--------------------------------------------------------------------------------

 
 
6.  
Non-Solicitation of Customers.  The Executive agrees that, during the one year
period following the termination of his employment with the Company, he will not
directly or indirectly, on his own behalf or on behalf of others, solicit or
accept any business producing or providing products or services which the
Company or any of its affiliates produces or provides from any person that was a
customer or client or prospective customer or client of the Company or its
affiliates during the period during which the Executive was employed with the
Company or its affiliates.

 
7.  
Non-Solicitation of Employees.  The Executive agrees that during the one year
period following the termination of his employment with the Company, he will not
either directly or indirectly, on his own behalf or on behalf of others, hire,
solicit, induce, recruit or encourage any of the employees of the Company or its
affiliates to leave their employment, or attempt to solicit, induce, recruit, or
hire employees of the Company or its affiliates.

 
8.  
Non-Disparagement.  The Executive agrees that, during the Employment Term and
following the termination of his employment with the Company, in acting alone or
in concert with others, he will not (A) publicly criticize or disparage the
Company, its affiliates or any officers, employees, directors or agents of the
Company or its affiliates, or privately criticize or disparage the Company, its
affiliates or any officers, employees, directors or agents of the Company or its
affiliates in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of the Company, its affiliates or
any officers, employees, directors or agents of the Company or its affiliates;
(B) directly or indirectly, acting alone or acting in concert with others,
institute or prosecute, or assist any person in any manner in instituting or
prosecuting, any legal proceedings of any nature against the Company or its
affiliates; (C) commit damage to the property of the Company or its affiliates
or otherwise engage in any misconduct which is injurious to the business or
reputation of the Company or its affiliates; or (D) take any other action, or
assist any person in taking any other action, that is adverse to the interests
of the Company or its affiliates or inconsistent with fostering the goodwill of
the Company or its affiliates; provided, however, that nothing in this Section 8
shall apply to or restrict in any way the communication of information by the
Executive to any state, federal or governmental law enforcement agency or
require notice to the Company or its affiliates, and the Executive will not be
in breach of the covenant contained in (B) above solely by reason of his
testimony which is compelled by process of law.

 
 
    - 4 - 
 

--------------------------------------------------------------------------------

 
 
9.  
Cooperation.  The Executive agrees, following his termination of employment, to
reasonably cooperate with and make himself available on a continuing basis to
the Company and affiliates, predecessors and successors (the “Transocean Group”)
and their representatives and legal advisors in connection with any matters in
which he was involved during his employment with the Company or any then
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters as reasonably requested by the
Company.  The Executive also agrees to promptly send the Executive Vice
President and Chief of Staff, Transocean Ltd. copies of all correspondence (for
example, but not limited to, subpoenas) received by him in connection with any
such matters involving or relating to the Transocean Group, unless he is
expressly prohibited by law from so doing.  The Executive agrees not to
cooperate voluntarily in any third party claims against the Transocean
Group.  The Executive agrees that nothing in this Agreement restricts his
ability to appropriately respond to a subpoena or other request from the
government or regulators.  The Company agrees to reimburse the Executive for his
reasonable out-of-pocket expenses incurred in connection with the performance of
his obligations under this Section.

 
10.  
Section 409A.  The Agreement is intended to comply with the provisions of
Section 409A of the Code and applicable Treasury authorities (“Section 409A”)
and, wherever possible, shall be construed and interpreted to ensure that any
payments that may be paid, distributed, provided, reimbursed, deferred or
settled under this Agreement will not be subject to any additional taxation
under Section 409A.  This Section 10 does not create an obligation on the part
of Company to modify the Agreement in the future and does not guarantee that the
amounts or benefits owed under the Agreement will not be subject to interest and
penalties under Section 409A.  Notwithstanding any provision of this Agreement
to the contrary, if the Executive is a “specified employee” within the meaning
of that term under Section 409A(a)(2)(B) of the Code on the Executive’s
Termination Date, then any payment or benefit to be paid, transferred or
provided to the Executive pursuant to the provisions of this Agreement that
would be subject to the tax imposed by Section 409A of the Code if paid,
transferred or provided at the time otherwise specified in this Agreement shall
be delayed and thereafter paid, transferred or provided on the first Business
Day that is six months after the Executive’s Termination Date (or if earlier,
within 30 days after the date of the Executive’s death) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by Section
409A of the Code.  Each of the payments due to the Executive with respect to the
Deferred Units under Section 3(c) of this Agreement are designated as separate
payments for purposes of Section 409A and the short-term deferral rules under
Treasury Regulation Section 1.409A-1(b)(4)(i)(F).  As a result, payments under
Section 3(c) that are by their terms scheduled to be made on or before March 15,
2013 and March 15, 2014 are exempt from the requirements of Code Section 409A
under the separation pay and short-term deferral exemption provisions.

 
11.  
Enforcement of Agreement.  No waiver or nonaction with respect to any breach by
the other party of any provision of this Agreement, nor the waiver or nonaction
with respect to any breach of the provisions of similar agreements with other
employees or consultants shall be construed to be a waiver of any succeeding
breach of such provision, or as a waiver of the provision itself.  Should any
provisions hereof be held to be invalid or wholly or partially unenforceable,
such holdings shall not invalidate or void the remainder of this
Agreement.  Portions held to be invalid or unenforceable shall be revised and
reduced in scope so as to be valid and enforceable, or, if such is not possible,
then such portion shall be deemed to have been wholly excluded with the same
force and effect as if they had never been included herein.

 
 
      - 5 - 
 

--------------------------------------------------------------------------------

 
 
12.  
Choice of Law.  This Agreement shall be interpreted and construed in accordance
with and shall be governed by the laws of the State of Texas, notwithstanding
any conflicts of law principles which may refer to the laws of any other
jurisdiction.

 
13.  
Notices.  Notices provided for in this Agreement shall be in writing and shall
either be personally delivered by hand or sent by:  (i) mail service, postage
prepaid, properly packaged, addressed and deposited with the mail service
system; (ii) via facsimile transmission or electronic mail if the receiver
acknowledges receipt; or (iii) via Federal Express or other expedited delivery
service provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender.  Notices to the Executive by the Company
shall be delivered to the last address on file in the Executive’s personnel
records, and notices by the Executive to the Company shall be delivered to
Transocean Management Ltd., c/o Executive Vice President and Chief of Staff,
Chemin de Blandonnet 10, CH-1214 Vernier, Switzerland.

 
14.  
Assignment.  This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and any successors or assigns of the
Company.

 
15.  
Amendment.  This Agreement may not be modified or amended in any respect except
by an instrument in writing signed by the party against whom such modification
or amendment is sought to be enforced.  No person, other than pursuant to a
resolution of the Board or a committee thereof, shall have authority on behalf
of the Company to agree to modify, amend or waive any provision of this
Agreement or anything in reference thereto.

 
16.  
Withholding Taxes.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 
17.  
Nonalienation of Benefits.  The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

 
18.  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto concerning the subject matter hereof, and from and after the date
of this Agreement, this Agreement shall supersede any other prior agreement or
understanding, both written and oral, between the parties with respect to such
subject matter.

 
 
    - 6 - 
 

--------------------------------------------------------------------------------

 
 
19.  
Captions.  The captions herein are inserted for convenience of reference only,
do not constitute a part of this Agreement, and shall not affect in any manner
the meaning or interpretation of this Agreement.

 
                 IN WITNESS WHEREOF, each of the Companies have caused this
Agreement to be executed on its behalf by its duly authorized officer, and the
Executive has executed this Agreement, as of the date first above set forth.
 


 
                                           TRANSOCEAN LTD.
 
                                            By:           /s/ Steven L.
Newman                             
                                              Steven L. Newman
 
                                           TRANSOCEAN DEEPWATER DRILLING INC.
 
                                            By:           /s/ David A.
Tonnel                                                                            
                                              David A. Tonnel
 
                                           TRANSOCEAN MANAGEMENT LTD.
 
                                            By:           /s/ Philippe
Huber                                                                                                     
                                              Philippe Huber
 


 
                                           EXECUTIVE
 


 
                                          /s/ Allen M.
Katz                                                     
                                                              
                                           Allen M. Katz
 

    - 7 - 
 

--------------------------------------------------------------------------------

 
